Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 7/19/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 20-24, 35-38, 41-45, 47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Vanderheiden (US 4367207), Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779).
Regarding Claims 18, 20-24, 35-37, 41-45, and 47, Richter teaches a method of manufacturing a surface-modified region on a substrate material, comprising the following steps:

b)    applying a liquid treatment composition comprising an acid onto at least one region of the coating layer of the substrate so that the acid reacts with the salifiable alkaline or alkaline earth compound in the coating layer of the substrate to form at least one surface-modified region on and/or within the coating layer of the substrate (pg. 1 col. 2 ln. 52-pg. 2 col. 1 ln. 13), wherein the acid is sulphuric acid (pg. 2 col. 1 ln. 10).
Richter teaches embodiments wherein the coating layer covers the entire side of the at least one side of the substrate (localized areas of the paper substantially devoid of filler or of lower filler content than that of other areas, pg. 1 col. 2 ln. 45-55).  
Richter is silent as to the concentration of salifiable alkaline or alkaline earth compound in the coating layer; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate concentration.  Precipitated calcium carbonate having 98 wt.% calcium carbonate is known in the art (Vanderheiden, col. 4 ln. 5-14).  It would have been prima facie obvious to modify the salifiable alkaline or alkaline earth compound of Richter to be a calcium carbonate having 98 wt.% calcium carbonate, as taught in Vanderheiden, because it is a known calcium carbonate impurity level in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Richter with a calcium carbonate as taught in Vanderheiden.
Richter does not explicitly teach the contact angle of the surface-modified region; however, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the contact angle limitation, when the structure recited in the prior art is substantially identical to that of 
Richter does not explicitly teach the claimed coating methods; however, Kilburn teaches parchment paper treatment wherein the acid is applied by bath, spray, or as a pattern by printing (pg. 2 col. 2 ln. 70-90).  Furthermore, Adamic teaches organic acids suitably applied on paper substrates by inkjet printing (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the application method of Richter to include printing methods, as in Kilburn, and ink jet printing methods, as taught in Adamic, because they are known methods of applying parchmentizing organic acids and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with application methods as taught in Kilburn and Adamic.
Richter does not explicitly teach a phosphoric acid treatment; however, Landells teaches sulfuric acid and phosphoric acid are suitable for parchmentizing agents (col. 4 ln. 44-55).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Richter to include phosphoric acid, as suggested by Landells, because Landells teaches it is a suitable parchmentizing agent and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with an agent as taught in Landells.
Richter does not explicitly teach the claimed concentrations; however, Landells teaches acid concentrations being selected based on material treated and determinative of the temperature employed and the time required for treatment (col. 4 ln. 44-col. 5 ln. 13). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Regarding Claim 38, Richter does not explicitly teach a combination of a claimed compound and a salt; however, Richter teaches various fillers including salts (pg. 1 col. 2 ln. 5-26).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Richter to include any combination of the taught components, as suggested by Richter, because they are all known fillers in the parchment paper art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with any combination of the taught fillers.
Regarding Claim 49, Richter teaches washing (pg. 2 col. 1 ln. 10-13).
Regarding Claim 50, Richter teaches localized areas having predetermined patterns or figures (page 1 col. 2 ln. 50-52).  Richter further teaches the sulfuric acid consumed in effecting the filler conversion as an operating cost (page 2 col. 1 ln. 26-32).  Richter does not explicitly teach patterning of the acid; however, Kilburn teaches the converting agent applied in a pattern instead of by uniform wetting or saturation (Figure 3 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the application of the combined references to include patterned application, as taught in Kilburn, because patterned application is a .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Vanderheiden (US 4367207), Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49-50 above, and further in view of Kaira (US 2010/0006246).
Regarding Claim 19, Richter does not explicitly teach drying the coating layer; however, Kaira teaches a method of insitu reaction of sulfuric acid and calcium carbonate in a paper product ([0014]) wherein the acid component is added to the formed web ([0021]), i.e. dried at least to some degree.  Kaira teaches the fiber pulp dehydrated before adding the acidic components ([0018]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Richter to include some drying before adding the acid component, as suggested by Kaira, because it is a known method of insitu paper reaction of sulfuric acid and calcium carbonate and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with drying before acid addition as taught in Kaira.

Claim 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Vanderheiden (US 4367207), Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49-50 above, and further in view of Schoelkopf (EP 2626388).
	Regarding Claim 25-29, Richter teaches the fillers are in finely pulverent condition as they are in ordinary papermaking practice.  Richter does not explicitly teach the calcium carbonate is ground 
particles having the size 0.14 microns are known in the paper making art (Schoelkopf , [0076]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Richter to include precipitated calcium carbonate having a size of 0.14 microns, as taught in Schoelkopf, because it is a known calcium carbonate used in papermaking practice and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the paper of Richter with the carbonate as taught in Schoelkopf.

Claim 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Vanderheiden (US 4367207), Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49-50 above, and further in view of Fan (Fan, Starch-Sodium Stearate Complex Modified PCC filler and its application in papermaking, BioResources, 7(3), pg. 3317-3326).
Regarding Claims 30-33, Richter does not explicitly teach a binder; however, Fan teaches calcium carbonate modified to include starch at ratios of 15 and 20% having greater retention (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Richter to include starch in the carbonate coating at concentrations, as suggested by Fan, in order to achieve a coating having greater filler retention.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2030469) in view of Vanderheiden (US 4367207), Kilburn (GB 464690), Adamic (US 5785743), and Landells (US 3216779) as applied to claims 18, 20-24, 35-38, 41-45, 47, and 49-50 above, and further in view of Opfermann (US 1879443).


Response to Arguments
Applicant’s arguments, see amendment, filed 1/3/2022, with respect to the previous prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Applicant argues Dennison does not teach or disclose any of the specific printing methods provided in Applicant's claims and the rejection has not provided a reasonable expectation of success for printing as a whole, when combined with Richter and Adamic. In response to applicant’s argument, as discussed in the rejection Adamic teaches ink jet printing (applicant’s claimed printing method) as a suitable printing method.
Applicant argues Adamic does not teach ink jet printing that is suitable when combined with Richter, because Richter requires acid concentrations well above those required by Adamic to have a functional printhead. Applicant argues Adamic itself requires a functioning printhead, otherwise Adamic cannot carry out its stated purpose which is making an ink which is suitable for inkjet printing.  Applicant 
Applicant argues they disagree with the other obviousness rejections and the other references do not cure the deficiencies; however, this is not convincing as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712